Title: To Benjamin Franklin from Joseph Morgan, 5 October 1738
From: Morgan, Joseph
To: Franklin, Benjamin


Mr. Franklin
Maidenhead 5. Octr. 1738
If my Manuscripts be not gone before this comes to you; I have one Small Amendment (which happened thro’ too much hast). It is not far from the beginning, where I compare the Heat on Jupiter and the Earth. In Stead of Jupiter near 100 times as large in its Face to the Sun; it should be above 100 times &c. This yet makes my Argument the better. However it matters not very much. But if it be not too much Trouble, you will oblige me (as you have done all along) if you mend it. I hope in time to be able to make you Amends for the Troubles I put you to, for me Your humble Servant
Joseph Morgan
 Addressed: To  Mr Benjamin Franklin  Post Master & Printer in Philadelphia  These